UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1321


BATSAIHAN PURVEEGIIN,

                                            Plaintiff - Appellant,

          versus


BOARD OF IMMIGRATION APPEALS, Members; PAUL
MILLER; MAUREEN CAUFFNE, Et Most Isreailists
Members; JOSEPH HOHENSTEIN, DHS/ICE Counsel;
DAVID B. HOLMES; GERALD S. HURWITZ; EDWARD R.
GRANT; FREDERICK D. HESS; SUE GEARHARD,

                                           Defendants - Appellees,
          and

YORK LIT, Et Most Isreailists Members; NEIL P.
MILLER,

                                                         Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:07-cv-00100-TSE)


Submitted: July 24, 2007                    Decided:   July 27, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Batsaihan Purveegiin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Batsaihan Purveegiin appeals the district court’s order

dismissing under 28 U.S.C. § 1915A(b) (2000) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).   We have reviewed the record and

find that this appeal is frivolous.     Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.   Purveegiin v. Board of Immigration

Appeals, No. 1:07-cv-00100-TSE (E.D. Va. Mar. 13, 2007).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            DISMISSED




                                - 2 -